Case 08-12180-BLS Doc 993 Filed 04/17/20 Page 1 of 7 QxO

UNITED STATES BANKRUPTCY CouRT F {L.ED
FOR THE DISTRICT OF DELAWARE
2020 APR 17 AMIQ: &7

In re: US BANKRUP RY COURT
DISTRICT OF DELAWARE

Case No. 08-12180

Hospital Partners of America

Debtor(s)

MOTION FOR PAYMENT OF UNCLAIMED FUNDS

Comes now JP Morgan Asset Management , as principal owner of Coliseum Transfer,
Inc. petitions the court to enter an order directing payment of unclaimed funds, in the
amount of $78,029.84 now on deposit in the Registry of the United States Bankruptcy
Court. Coliseum Transfer, Inc. was a creditor in the above captioned
bankruptcy case and on whose behalf the funds were deposited. The check has never been
tendered because the original funds were sent to the wrong address and not the corrected

address filed by MCL Associates as Attorney-in-Fact on 12/31/2018 (see attached).

The Creditor certifies under penalty of perjury that all statements made by the Creditor

on this motion and any attachments required by this Motion is, to the best of Claimant’s

 

knowledge, is true and correct. Accordingly, Creditor requests the Court to enter an Order
authorizing payment of the dividend upon this claim to:

Coliseum Transfer, Inc.

c/o MCL Associates

JP Morgan Asset Management

311 Village Green North

Plymouth, MA 02360

Respectfully Submitted,

JP Morgan Asset Management

By: __/s/ Michael Carlucci, Attorney-in-Fact

eee

 
 

Case 08-12180-BLS Doc 993 Filed 04/17/20 Page 2 of 7

Service for Motion for Payment of Unclaimed Funds

Trustee:

Giuliano Miller & Co., LLC
2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, NJ 08043

US Trustee

Office of the United States

J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Wilmington, DE 10899

Debtor:
Hospital Partners of America

2815 Coliseum Centre Drive, Suite 150
Charlotte, NC 28217

 
CAeasenBalStssrBS pdecses7 F ilBiteo409712019 Pagage df of 1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In Re:
Chapter 7
Hospital Partners of America, Inc. Case No.: 08-12180/BLS
Jka OrthoNeuro Corporation
Debtor.
PLICATION TO PAY UNC CK TO Cc T

Alfred T. Giuliano, Chapter 7 Trustee, respectfully represents as follows:

1. The Debtor initially filed a case under Chapter 11 on September 24, 2008 and converted to a
case under Chapter 7 on November 21, 2008.

2. Iwas appointed Chapter 7 Bankruptcy Trustee on November 21, 2008.

3. On March 14, 2019 an Order was signed authorizing the final distribution [Exhibit “A” Docket
No.: 984 & on April 1, 2019 an amended Order was signed authorizing the final distribution
[Exhibit “A” Docket No.: 986].

4. On April 2, 2019 distribution was made pursuant to the orders. The distribution included the

 

 

 

 

 

 

 

 

 

following check:
Chee x Name Address City State | Zip Amount
c/o K & L Gates, LLP
50197 | Coliseum Transfer, Inc. | 214 North Tryonn Charlotte NC 28202 | $78,029.84
Street, 47" Floor

 

 

5. The above check was never cashed, and a stop payment was placed. Many attempts in
conversations with K & L Gates, LLP and with the prior owner of Coliseum Transfer, Inc.
were made, however, ultimately unsuccessful in contacting the new owner.

6. WHEREFORE, Alfred T. Giuliano, Chapter 7 Trustee, respectfully requests that the Court
permit the Estate's funds of seventy-eight thousand twenty-nine dollars and eighty-four cents
($78,029.84) be paid to the Clerk for deposit to the Treasury.

/s/ Alfred T. Giuliano
Alfred T. Giuliano

Chapter 7 Trustee

2301 E. Evesham Road
Pavillion 800, Suite 210
Voorhees, New Jersey 08043

r11

 

 

 
 

ChseS@D Bot StBBtB_S pdecgs@62 Fileiteo4 1213018 Pdyage di of 1 OS

UNITED STATES BANKRUPTCY = =1]_ E'[})

COURT DISTRICT OF DELAWARE

2ISDEC 13 AM 8: 25

CLERK

- PTCY COUR:
U.S, BANKRYF EY Awaer

Case No. 08-12180

BANKRUPTCY CHANGE OF ADDRESS NOTICE.

PLEASE BE ADVISED THAT J.P. MORGAN ASSET MANAGEMENT IS THE
MANAGING PARTNER OF COLISEUM TRANSFER, INC. CLAIM # 80, AND
DIANNA RUSSO IS THE EXECUTIVE DIRECTOR OF THIS ENTITY.THE
ADDRESS TO WHERE FUTURE DISTRUBUTIONS SHOULD BE MAILED TO IS
THE FOLLOWING:

Coliseum Transfer, Inc.

c/o J.P. Morgan Asset Management
270 Park Avenue, 7 Floor

Mail Code NY1-K150

New York, NY 10071

Att: Dianna Russo

74 p
On this day 10 of , 2018
BY: Ve Attorney-in-Fact

J.P/Morgan Asset Management, Real Estate Americas
i j an.

www.j . ement

 

 
3/2/2020 Case 08-12180-BLS Doc 99@nal FMEEFOMPDAMEse Page 5 of 7
District of Delaware
Claims Register

08-12180-BLS Hospital Partners of America, Inc.,.a Delaware Cor Converted 11/21/2008

Judge: Brendan Linehan Shannon Chapter: 7
Office: Delaware Last Date to file claims:
Trustee: Alfred T. Giuliano Last Date to file (Govt):

" (2501069) History

    
 
 

 

 

 

Date: 03/18/2009

Original Entered
ail Code NY1-K150: Attn: Dianna Russo Date: 03/24/2009
ew York, NY 10071

 

 

 

Date: 08/20/2009
Original Entered
Date: 08/21/2009

   
  
 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

istory:
(Detaits|/ [111-1 }|08/20/2009]|Ciaim #111 filed by Coliseum Transfer, Inc., Amount claimed: $488.00 (JRB)
Ue

Remarks: (111-1) Order entered expunging the claim on 2/4/2013 - See DI #843

Claims Register Summary

Case Name: Hospital Partners of America, Inc., a Delaware Cor
Case Number: 08-12180-BLS
Chapter: 7
Date Filed: 09/24/2008
Total Number Of Claims: 2

otal Amount Claimed* |/$159472.93
Total Amount Allowed* [|

*Includes general unsecured claims

https://ecf.deb.uscourts.gov/cgi-bin/SearchClaims.pl?372894042479446-L_1_0-1 1/7

 

 

 
3/2/2020 Case 08-12180-BLS @e@OBea Shika Guasch Rage 6 of 7

* Upload a PDF Filing * Order a Document Online » Add Entity to My Email Notification List « View
Filings + Print a Pre-Populated Annual Report form « Print an Amended a Annual Report form

Business Corporation

Legal Name
Coliseum Transfer Inc.

Information

Sosld: 0619982

Status: Withdrawn

Date Formed: 2/12/2002
Citizenship: Foreign

State of Incorporation: DE

Fiscal Month: December

Annual Report Due Date: April 15th
Annual Report Status:

Registered Agent: Secretary of State

Addresses

Reg Office Mailing

2 South Salisbury Street J P Morgan Investment Management 270 Park Avenue, 7th Floor

Raleigh, NC 27601 New York, NY 10017

Principal Office Reg Mailing

J P Morgan Investment Management 270 Park Avenue, 7th Floor PO Box 29622

New York, NY 10017 Raleigh, NC 27626
Officers

Vice President Treasurer

Mark J Bonapace Alfred W Dort

270 Park Avenue, 7th Floor 270 Park Avenue, 7th Floor

 

https:/Awww.sosnc.gov/online_services/search/Business_Registration_Results V2

 

 
3/2/2020 Case 08-12180-BLS Doc 996nal FEOF OMS TADEse Page 7 of 7

  

Creditor History

. a
Creditor #2501069
Current Coliseum Transfer, Inc.

  
    
  
  
 

Name/address:

Creditor
Creditor committé

Who entered:

Previous

Name/address:

Creditor type:
Creditor committee:
Who entered:

Date start:

Date terminated:

Previous

Name/address:

Creditor type:
Creditor committee:
Who entered:

Date start:

c/o J.P. Morgan Asset Management
270 Park Avenue, 7th Floor
Mail Code NY1-K150: Attn: Dianna Russo

‘New York, NY 10071
2 cr

se

Date start:

COLISEUM TRANSFER INC
John H. Culver, III, Esq.

K & L Gates, LLP

Hearst Tower, 47th Floor

214 North Tryon Street
Charlotte, NC 28202

cr

n

JRH,
03/24/2009
12/13/2018

COLISEUM TRANSFER INC
PO BOX 405028
ATLANTA, GA 30384-5028

cr

Seidl, Michael R
11/25/2008

Date terminated: 03/24/2009

 

  

PACER Service Center
| Transaction Receipt

03/02/2020 14:51:49

PE [nciasscitesine:28328769 mclassociatesinc:2832876: ofeeat casociaesicaenaereofcet |
rch |/08-12180-BLS
Description: creditor History History peewreen _ emis ne tena Crates 2301069 reditor #: 2501069
Billable
Pages:

    

  

 

 

      
  

  

 

 

https://ecf.deb.uscourts.gov/cgi-bin/CredHistory.pl?113767,2501069 Ww

 

 
